           Case 2:13-cv-01862-RAJ Document 95 Filed 01/25/19 Page 1 of 2




                      United States District Court
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE


  MICHAEL BRADY,
                                                    JUDGMENT IN A CIVIL CASE
                  Plaintiff,
                                                    CASE NUMBER: C13-1862RAJ
           v.

  AUTOZONE STORES, INC., and
  AUTOZONERS LLC,

                  Defendants.



         Jury Verdict. This action came before the Court for a trial by jury. The issues have been
         tried and the jury has rendered its verdict.

 X       Decision by Court. This action came to consideration before the Court. The issues have
         been considered and a decision has been rendered.

THE COURT HAS ORDERED THAT

       As set forth in the Stipulation and Order for Entry of Final Judgment entered by the Court
on January 25, 2019, final judgment is entered for and against Plaintiff in part as specified
below:

     •   Judgment in favor of Plaintiff for $5,000 for Plaintiff’s individual claims for failure to
         provide first and second meal periods in violation of RCW 49.12 and WAC 296-126-092
         and for willful deprivation of unpaid wages in violation of RCW 49.52.050 and .070 for
         the period from August 24, 2011, through November 18, 2017;

     •   Judgment in favor of Defendants and dismissing Plaintiff’s individual claims for failure
         to provide first and second meal periods in violation of RCW 49.12 and WAC 296-126-
         092 and for willful deprivation of unpaid wages in violation of RCW 49.52.050 and .070
         for the periods before August 24, 2011, and after November 18, 2017; and
      Case 2:13-cv-01862-RAJ Document 95 Filed 01/25/19 Page 2 of 2




•   Judgment in favor of Defendants and dismissing all of Plaintiff’s other individual and
    class claims.

•   Consistent with the terms in the Joint Stipulation, each party shall bear its own attorneys’
    fees and costs.


    DATED this 25th day of January, 2019.


                                         WILLIAM M. McCOOL,
                                         Clerk of the Court

                                         By:    /s/ Victoria Ericksen
                                                 Deputy Clerk
